MEMORANDUM ***
The appeal in this case is dismissed as moot, and the decision of the district court entered in June 2009 is vacated, in light of the satisfaction of judgment filed by appel-lee U.S. Philips Corporation in the related patent infringement case in March 2009.
Appellee’s theories for how a “case or controversy” still existed after its settlement with Jennifer Long are unavailing. The settlement extinguished appellee’s lien rights with respect to Ms. Long’s property, rendering moot the issue of appellee’s and appellant’s relative priorities, which was the subject of the appeal to the district court.
This matter is remanded to the district court with instructions to dismiss the bankruptcy appeal as moot.
The parties shall bear their own costs on appeal.
DISMISSED, VACATED, and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.